NUMBER 13-21-00229-CV

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                    IN THE INTEREST OF A.D.A., A CHILD


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.



                                      ORDER
    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      This cause is before the Court on appellant’s third motion for extension to file

appellant’s brief. Appellant requests a five-day extension from the current due date of

October 12, 2021.

      The Court, having fully examined and considered appellant’s motion is of the

opinion that the motion should be granted. The Court, however, requires strict adherence

to the briefing rules in appeals of parental termination cases, such as this appeal, and

looks with disfavor upon the delay caused by such extension requests. See TEX. R. APP.
P. 38.6; see also id. at R. 28.4.

       It is therefore ordered that the Honorable Victoria Guerra, counsel for appellant,

file the appellate brief with this Court by October 18, 2021. No further motions for

extension will be granted.

                                                             PER CURIAM


Delivered and filed on the
14th day of October, 2021.




                                           2